Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Jeremy Edward Johnson, Appellant                       Appeal from the 8th District Court of
                                                       Hopkins County, Texas (Tr. Ct. No.
No. 06-21-00032-CR         v.                          2027612).         Memorandum        Opinion
                                                       delivered by Justice Stevens, Chief Justice
The State of Texas, Appellee                           Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting each
time payment fee in the amount of $12.50, for a total of $25.00, from the judgment and the bill
of costs. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Jeremy Edward Johnson, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                       RENDERED JANUARY 28, 2022
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk